575 F.2d 1196
84 Lab.Cas.  P 10,773
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MERCY-MEMORIAL HOSPITAL CORPORATION, Respondent.
No. 76-2338.
United States Court of Appeals,Sixth Circuit.
June 8, 1978.

Elliott Moore, Jay E. Shanklin, Deputy Associate Gen. Counsel, John H. Ferguson, Joseph Norelli, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Stewart J. Katz, David E. Kempner, Frederick B. Schwarze, Keller, Thoma, Toppin & Schwarze, Thomas H. Schwarze, Detroit, Mich., for respondent.
Before WEICK, CELEBREZZE and KEITH, Circuit Judges.

ORDER

1
This case is before the court on the application of the National Labor Relations Board for enforcement of its order reported at 224 N.L.R.B. No. 11.  Reference is made to the reported decision and order of the Board for a recitation of pertinent facts.


2
Upon consideration, it is the opinion of the court that the decision of the Board is supported by substantial evidence on the record considered as a whole and that the Board's order should be enforced.  Accordingly, it is ORDERED that enforcement be and hereby is granted.